Exhibit 10.01

[googlelogocolor272x92dp.jpg]


GOOGLE RESTRICTED STOCK UNIT AMENDMENT AGREEMENT
 
THIS GOOGLE RESTRICTED STOCK UNIT AMENDMENT AGREEMENT (this “Agreement”) dated
as of 9-Sept-2015 is between Google Inc., a Delaware corporation (“Google”), and
Omid Kordestani (“Executive”). 
 
WHEREAS, Executive was previously granted two awards of Google restricted stock
units (“GSUs”) pursuant to a Google Restricted Stock Unit Agreements dated
05-Nov-2014 for award C190596 (the “Biennial Grant Agreement”) and a Google
Restricted Stock Unit Grant Agreement dated 05-Nov-2014 for award C190595 (the
“Return Grant Agreement”) between Executive and Google;


WHEREAS, the Grant Agreements may not be amended other than by written agreement
between the parties;


NOW, THEREFORE, for good and valuable consideration, the receipt, adequacy and
sufficiency of which are hereby acknowledged, Google and Executive hereby agree
as follows:
 
(1)     Effective upon the date Executive ceases to hold his current position of
Senior Vice President, Chief Business Officer of Google, currently expected to
be September 30, 2015 (the “Transition Date”), subject to satisfaction of all
applicable Tax-Related Items (as defined in the Biennial Grant Agreement), (i)
all unvested GSUs granted under the Biennial Grant Agreement will be cancelled
and Executive will have no further rights under such agreement and (ii) Google
Inc. will make payment to Executive settled in cash (but in no event later than
thirty (30) days following the Transition Date) with such payment to be
calculated by the method outlined below:
[exhibit1001googq32015image02.gif]
1. Proration assumes monthly vesting from the month after grant date through
last day; "Earned" is number of months from month after grant through Sep-15;
"Total" is number of months over complete vesting period
2. Award value to be based on 90-calendar-day average close price of GOOG Class
C stock as of Transition Date


(2)     Effective upon the Transition Date, subject to satisfaction of all
applicable Tax-Related Items (as defined in the Return Grant Agreement), (i) all
unvested GSUs granted under the Return Grant Agreement will be cancelled for no
consideration and Executive will have no further rights under the Return Grant
Agreement.
 
(3)    Google shall withhold from the payments made under this Agreement an
amount sufficient to satisfy federal, state and local withholding tax
requirements.










Signatures Follow on Next Page




--------------------------------------------------------------------------------

Exhibit 10.01





IN WITNESS WHEREOF, the undersigned have executed this Google Restricted Stock
Unit Amendment Agreement as of the date first written above.
 
 
GOOGLE INC.
 
a Delaware corporation
 
 
 
 
 
By:
/s/ Laszlo Bock
 
 
Name: Laszlo Bock
 
 
Title: SVP People Operations
 
 
 
 
 
EXECUTIVE
 
 
 
 
 
 
 
By:
/s/ Omid Kordestani
 
 
Omid Kordestani









